Citation Nr: 0314447	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  98-15 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a hearing on May 2, 2000 and a copy of the 
transcript of that hearing has been associated with the 
record on appeal.

The veteran appealed the Board's July 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2000 the Secretary of the Department of Veterans 
Affairs filed a motion seeking a remand to the Board due to 
the passage of the Veterans Claims Assistance Act of 2000 
(VCAA). 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  By Order 
dated March 8, 2001 the Board's July 2000 decision was 
vacated and remanded to the Board.

Pursuant to the remand from the Court, the Board remanded the 
case to the RO in September 2001 for additional development.  
That development having been completed, the case is now ready 
for appellate review.


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2.	The veteran's hearing loss was not shown to be present 
in service and is not otherwise related to service.

CONCLUSION OF LAW

Hearing loss in the right ear was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The August 1998 Statement of the Case (SOC), and the November 
1999, January 2003, and March 2003 Supplemental Statements of 
the Case (SSOCs), advised the veteran of the laws and 
regulations pertaining to his claim for service connection 
for hearing loss of the right ear.  These documents informed 
the veteran of the evidence of record and explained the 
reasons and bases for denial.  The veteran was specifically 
informed that service connection for hearing loss was being 
denied because the evidence did not show it was linked to 
service.  The SOC and SSOCs made it clear to the veteran that 
in order to prevail on his service connection claim, he 
needed to present medical evidence that his condition was 
linked to service.  The RO sent a letter to the veteran dated 
in March 2003 that informed him of the provisions of the VCAA 
and informed him what action he needed to take and what 
action the RO would take on his claim.  Specifically he was 
told that he needed to submit evidence showing that his 
hearing loss is related to service.  In response to this 
letter, the veteran indicated that he had no more information 
to present and requested that his case be sent to the Board 
for adjudication.  The RO obtained the veteran's service 
medical records and private medical treatment records.  The 
veteran was provided VA examinations in June and July 2002 
where he was diagnosed with right ear hearing loss and canal 
wall down right mastoidectomy cavity resulting from modified 
radical mastoidectomy performed for cholesteatoma.  There is 
no indication that there is more information or medical 
evidence to be found with respect to the veteran's claim.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Service connection for hearing loss of the right ear

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2002). If a condition noted during service is 
not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
mention of hearing loss or other disease or complaint 
regarding the ears.  There is no record of any treatment for 
hearing loss, or any complaints regarding hearing loss while 
he was in service.  His separation examination, dated in July 
1970 does not indicate any complaints or diagnosis of hearing 
loss.  There is no evidence of treatment for hearing loss 
immediately following service.  There are medical records 
from Providence Hospital, which indicate the veteran 
complained of a one-year history of discharge from his right 
ear and intermittent earaches since childhood, although the 
service entrance exam was negative.  He was diagnosed with 
chronic right otitis media with cholesteatoma.  He underwent 
surgery in January 1976, a right radical mastoidectomy.  The 
veteran testified at a hearing in May 2000.  He testified 
that he was in the infantry in service and was exposed to 
loud noises.  He indicated he never noticed a hearing loss in 
service but that during his separation examination his ear 
was very sensitive when examined.  The veteran was exposed to 
loud noises after service on his job.  He testified that no 
doctor ever told him his hearing loss was related to service.  
The veteran currently has right ear hearing loss and uses a 
hearing aid.

The veteran underwent VA examinations in June and July 2002  
The June 2002 audiometric examination determined that the 
veteran was suffering from bilateral conductive hearing loss, 
right ear worse than left, of unknown etiology occurring 
sometime after military service ended.  The July 2002 VA 
examination was for other diseases of the ear.  The examiner 
noted the veteran complained of long standing pain and 
discomfort and discharge from the ear, but that the service 
medical records were negative for any complaint or diagnosis 
of hearing loss or other ear disability.  The examiner noted 
the 1976 operation and did find a scar on examination.  The 
examiner noted the audiometric results showing a hearing loss 
worse on the right than the left.  The diagnosis was canal 
wall down right mastoidectomy cavity resulting from modified 
radical mastoidectomy that was performed in 1976 for 
cholesteatoma.  There is no evidence of recurrent 
cholesteatoma.  The examiner did relate the veteran's right 
ear hearing loss to the surgical procedure, saying that it 
was an expected residual conductive hearing loss.  The 
examiner offered his opinion that it was unlikely that the 
veteran's current hearing loss is related to service.  The 
development of the cholesteatoma in 1976 was mostly likely 
only present for 1 or 2 years prior to surgery in 1976 and in 
fact the veteran stated in 1976 that it had been bothering 
him for about a year.  The examiner noted that the veteran's 
service medical records and separation examination did not 
show any hearing loss or complaints regarding the ear.  
Therefore, the examiner found that it was unlikely that the 
veteran's current disability was related to service.

Based on the above, the Board finds that the veteran has 
presented no credible evidence that links his hearing loss to 
service.  The service medical records do not show any history 
of hearing loss, including a negative separation examination.  
There was no evidence of treatment within a year of service.  
The private medical records from Providence Hospital indicate 
that the veteran had been suffering from cholesteatoma for 
about a year prior to January 1976.  The VA examiner and VA 
audiologist both offer opinions that the veteran's hearing 
loss is not related to service.  The audiologic report 
indicates a hearing loss of unknown etiology that began 
sometime after the veteran's military service.  The VA 
examiner indicated his opinion that the veteran's hearing 
loss is related to his 1976 surgery and that his ear 
condition in 1976 was likely of one or two years duration and 
is not linked to service based on the negative service 
medical records and the negative separation examination.  The 
Board notes that the veteran has testified that he believes 
his hearing loss is linked to service.  However, as a 
layperson, the veteran is not competent to testify as to 
medical diagnosis or etiology.  See, Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

Since there is no link to service shown, service connection 
is not warranted. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002). 


ORDER

Entitlement to service connection for hearing loss of the 
right ear is denied.



	                        
____________________________________________
	M.W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

